SCOTT, Justice.
Defendant was found guilty by a district court jury of a charge of aggravated robbery, Minn.Stat. § 609.245 (1978), and was sentenced by the trial court to a prison term of 1 to 20 years. The sole issue on this appeal from judgment of conviction is whether the evidence identifying defendant as the robber was legally insufficient. There is no merit to this issue. Police fol*725lowed a trail from the scene of the robbery to defendant’s girl friend’s apartment, where they found defendant and the fruits of the crime. The victim positively identified defendant shortly thereafter as well as at trial.
Affirmed.